DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections 
Claims 1 and 11 objected because of the following informalities (or vagueness): Said claims recite in part “among at least one candidate beam”. It is not clear if there would be more than one candidate beams. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Said claims recite in part “and/or”. It is not clear which conjunction is to be examined in the recitations. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-12 and 20 rejected under 35 U.S.C. 102(a) (2) as being anticipated by Matsumura et al. (US 2021/0314049, “Matsumura”).
Examiner’s note: in what follows, references are drawn to Matsumura unless otherwise mentioned.
Matsumura discloses “User Terminal and Radio Communication Method” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a wireless communication method, wherein the method is applied to a carrier aggregation (CA) scenario, and 
there are at least one primary cell and at least one secondary cell for serving a terminal device ([0088 and Fig. 4] “FIG. 4 shows a case where CC #0 is a PCell, and CCs #1 to #3 are SCells. In this case, if a BF occurs in one of CC #1 to CC #3, the UE controls to transmit a BFRQ using the PRACH of CC #0.”, and [0316] “The term “cell” or “sector” refers to part or all of the coverage area of at least one of a base station and a base station subsystem that provides communication service in this coverage.”), and 
the method comprises: 
determining, by the terminal device, whether there is a candidate beam ([claim 9] “the control section selects a candidate beam, based on received power of the beam failure detection reference signal.”) that satisfies a first condition among at least one candidate beam ([0051] “The UE may select a beam corresponding to an RS that satisfies a given condition as a new candidate beam.”) when a beam failure occurs in a first secondary cell ([claim 8] “A terminal comprising: a control section that performs measurement of a beam failure detection reference signal configured in each of a plurality of secondary cells … when beam failure is detected in at least one of the plurality of secondary cells, transmits a beam failure recovery request in a primary cell.”), 
wherein the first condition is that at least one of reference signal receiving power (RSRP) ([claim 9] “the control section selects a candidate beam, based on received power of the beam failure detection reference signal.”), reference signal receiving quality (RSRQ), and signal to interference plus noise ratio (SINR) of a signal is greater than a first threshold (These alternatives are not examined.), and the first secondary cell belongs to the at least one secondary cell ([claim 8] “when beam failure is detected in at least one of the plurality of secondary cells”); and 
determining, by the terminal device, whether to perform beam failure recovery for the first secondary cell according to a determination result ([claim 8] “when beam failure is detected in at least one of the plurality of secondary cells, transmits a beam failure recovery request in a primary cell.”).

Regarding claim 11, it is a terminal device corresponding to the method claim 1, except the limitations “a processor and a memory, wherein the memory is configured to store a computer program. and the processor is configured to call and run the computer program stored in the memory” ([0272] “the user terminal 20 is implemented by given software (program) being read on hardware such as the processor 1001 and the memory 1002, by which the processor 1001 performs operations”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claims 2 and 12, the method according to claim 1 and the terminal device according to claim 11, respectively, wherein determining, by the terminal device, whether to perform the beam failure recovery for the first secondary cell according to the determination result comprises: 
determining, by the terminal device, to perform the beam failure recovery for the first secondary cell when it is determined that there is no first beam that satisfies the first condition among the at least one candidate beam ([claim 8] “when beam failure is detected in at least one of the plurality of secondary cells, transmits a beam failure recovery request in a primary cell.”, and [claim 11] “a list of the beam failure detection reference signals indicating candidate beams.”), or when it is determined that there is the first beam that satisfies the first condition among the at least one candidate beam (This alternative is not examined.).

Regarding claims 10 and 20, the method according to claim 1 and the terminal device according to claim 11, respectively, determining, by the terminal device, whether there is the candidate beam that satisfies the first condition among the at least one candidate beam comprises: 
determining, by the terminal device. whether there is the candidate beam that satisfies the first condition among the at least one candidate beam by measuring a channel state information reference signal (CSI-RS) ([0050] “The RS measured in step S103 may be referred to as a New Candidate Beam Identification RS (NCBI-RS), a CBI-RS, a Candidate Beam RS (CB-RS), or the like.”) and/or a synchronization signal block (This alternative is not examined.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2021/0314049, “Matsumura”) in view of Murray et al. (US 2020/0275319, “Murray”).
Regarding claims 3 and 13, the method according to claim 2 and the terminal device according to claim 12, respectively, wherein the method further comprises: 
receiving, by the terminal device, first configuration information sent by a network device, wherein the first configuration information is used for configuring no-contention based at least one first physical random access channel (PRACH) signal and at least one second PRACH signal (This will be discussed in view of Murray.), 
wherein the at least one first PRACH signal corresponds to the at least one candidate beam respectively (This will be discussed in view of Murray.), and 
wherein determining, by the terminal device, to perform the beam failure recovery for the first secondary cell comprises: performing, by the terminal device, random access based on a first PRACH signal corresponding to the first beam ([0057] “In CB-BFR and CF-BFR, the UE may transmit a preamble (which is also referred to as an RA preamble, a random access channel (Physical Random Access Channel (PRACH)) or RACH preamble, or the like) as a BFRQ using a PRACH resource.”) if it is determined that there is the first beam that satisfies the first condition among the at least one candidate beam ([0051] “The UE may select a beam corresponding to an RS that satisfies a given condition as a new candidate beam.”); or selecting, by the terminal device, one second PRACH signal from the at least one second PRACH signal for the random access if it is determined that there is no beam that satisfies the first condition among the at least one candidate beam (This alternative is not examined.).
It is noted that while disclosing a beam recovery in a secondary cell, Matsumura does not specifically teach about a configuration configuring both a first PRACH and a second PRACH. It, however, had been known in the art before the effective date of the instant application as shown Murray as follows;
receiving, by the terminal device, first configuration information sent by a network device, wherein the first configuration information is used for configuring no-contention based at least one first physical random access channel (PRACH) signal and at least one second PRACH signal ([Murray, 0323] “when the first set of PRACH resources are dedicated PRACH resources associated with SSBs and the second set of PRACH resources are common PRACH resources that are also associated with SSBs.”), 
wherein the at least one first PRACH signal corresponds to the at least one candidate beam respectively ([Murray, 0328] “The “best” beam; i.e., the one with the greatest RSRP, is selected from the set of suitable beams associated with the first set of PRACH resources”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Matsumura by using the features of Murray in order to be robust in supporting more diversity in NR such that “a physical random access channel (PRACH) resource is associated with the one or more determined beams meeting the threshold.” [Murray, 0009]. 

Allowable Subject Matter
Regarding claim 4, 5, 7, 8, 14, 15, 17 and 18, said claims contain allowable subject matter and would be allowable if rewritten in an independent form including all of the limitations of the base claims and any intervening claims.
Regarding claims 6, 9, 16 and 20, said claims depend from one of objected claims 5, 15, 8 and 19, thus are objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411